Name: Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: marketing;  European construction;  trade policy;  European Union law;  means of agricultural production
 Date Published: 1974-03-28

 Avis juridique important|31974L0150Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors Official Journal L 084 , 28/03/1974 P. 0010 - 0024 Finnish special edition: Chapter 13 Volume 3 P. 0227 Greek special edition: Chapter 13 Volume 2 P. 0209 Swedish special edition: Chapter 13 Volume 3 P. 0227 Spanish special edition: Chapter 13 Volume 3 P. 0183 Portuguese special edition Chapter 13 Volume 3 P. 0183 COUNCIL DIRECTIVE of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural to forestry tractors (74/150/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas in each Member State tractors must comply with certain mandatory technical requirements ; whereas such requirements differ from one Member State to another and consequently hinder trade within the European Economic Community; Whereas such hindrances to the establishment and proper functioning of the common market can be reduced, and even eliminated, if all Member States adopt the same requirements, either in addition to or in place of their existing laws; Whereas the requirements of this Directive apply to tractors fitted with pneumatic types and having a maximum design speed between 6 and 25 km/h ; whereas these requirements are intended principally to improve safety on the road and at work in so far as the design of these vehicles is concerned ; whereas, on the other hand, other tractors and, in particular, those with a maximum design speed in excess of 25 km/h will if necessary, be subject to special requirements; Whereas it is the established practice of the Member States to check that tractors comply with the relevant technical requirements before they are placed on the market ; whereas this check is carried out on tractor types; Whereas the harmonized technical requirements applicable to individual tractor parts and characteristics should be specified in special Directives; Whereas at Community level it is necessary to introduce a Community type-approval procedure for each tractor type in order that compliance with the above requirements can be checked and that each Member State may recognize checks carried out by other Member States; Whereas that procedure must enable each Member State to ascertain whether a tractor type has been submitted to the checks laid down by special Directives and listed in a type-approval certificate ; whereas that procedure must enable manufacturers to complete a certificate of conformity for all tractors which conform to an approved type ; whereas a tractor accompanied by such a certificate must be considered by all Member States as conforming to their own laws ; whereas each Member State should inform the other Member States of its findings by sending a copy of the type-approval certificate completed for each tractor type which has been approved; Whereas, as a transitional measure, it must be possible to grant type-approval on the basis of Community requirements as and when special Directives relating to the various tractor parts or characteristics enter into force, national requirements remaining applicable in respect of parts and characteristics still not covered by such Directives; Whereas, without prejudice to Articles 169 and 170 of the Treaty, it is advisable within the framework of cooperation between the competent authorities of the Member States, to lay down provisions to help resolve disputes of a technical nature regarding the conformity of production models to an approved type; (1)OJ No C 160, 18.12.1969, p. 29. (2)OJ No C 48, 16.4.1969, p. 17. Whereas a tractor may conform to an approved type but nevertheless have certain features which are potential safety hazards on the road or at work ; whereas it is therefore advisable to prescribe an appropriate procedure to preclude such hazards; Whereas technical progress requires prompt adaption of the technical requirements specified in the special Directives ; whereas, in order to facilitate implementation of the measures required for this purpose, a procedure should be prescribed for establishing close cooperation between the Member States and the Commission within the Committee on the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Agricultural or Forestry Tractor Sector, HAS ADOPTED THIS DIRECTIVE: CHAPTER I Definitions Article 1 1. "Agricultural or forestry tractor" means any motor vehicle, fitted with wheels or caterpillar tracks, having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 above which are fitted with pneumatic tyres and which have two axles and a maximum design speed between 6 and 25 km/h. Article 2 For the purposes of this Directive: (a) "national type-approval" means the administrative procedure known as: - "agrÃ ©ation par type" and "aanneming" in Belgian law; - "standardtypegodkendelse" in Danish law; - "allgemeine Betriebserlaubnis" in German law; - "rÃ ©ception par type" in French law; - "type-approval" in Irish law; - "omologazione" or "approvazione del tipo" in Italian law; - "agrÃ ©ation" in Luxembourg law; - "typegoedkeuring" in Netherlands law; - "type-approval" in the law of the United Kingdom. (b) "EEC type-approval" means the procedure whereby a Member State certifies that a tractor type satisfies the technical requirements of the special Directives and the checks listed in the EEC type-approval certificate, the model of which is given in Annex II. CHAPTER II EEC tractor type-approval Article 3 Application for EEC type-approval shall be submitted by the manufacturer or his authorized representative to a Member State. An application shall be accompanied by an information document, the model of which is given in Annex I, and by the documents referred to therein. No application in respect of any one type of tractor may be submitted to more than one Member State. Article 4 1. A Member State shall approve all tractor types which satisfy the following conditions: (a) the tractor type must conform to the particulars in the information document; (b) the tractor type must satisfy the checks listed in the model, referred to in Article 2 (b), of the type-approval certificate. 2. The Member State which has granted type-approval shall take the necessary measures to verify, in so far as is necessary, and if need be in cooperation with the competent authorities of the other Member States, that production models conform to the approved prototype. Such verification shall be limited to spot checks. The Member State shall complete all the sections of a type-approval certificate for each tractor type which it approves. Article 5 1. The competent authorities of each Member State shall send within one month to the competent authorities of the other Member States a copy of the information document and approval certificate for each tractor type which they approve or refuse to approve. 2. The manufacturer or his authorized representative in the country of registration shall complete a certificate of conformity, the model of which is given in Annex III, for each tractor manufactured in conformity with the approved prototype. 3. Member States may, however, for purposes of tractor taxation or completion of its registration documents, ask for particulars not mentioned in Annex III to be given on the certificate of conformity, provided that such particulars are explicitly stated on the information document or can be derived therefrom by a straight-forward calculation. Article 6 1. The Member State which has granted EEC type-approval must take the necessary measures to ensure that it is informed of any cessation of production and of any change in particulars appearing in the information document. 2. If the State in question considers that such a change does not require an amendment to the existing type-approval certificate, or completion of a new type-approval certificate, the competent authorities of that State shall inform the manufacturer thereof and shall send to the competent authorities of the other Member States, in periodic consignments, copies of amendments to information documents which have already been distributed. 3. If the State in question finds that an amendment to an information document warrants fresh checks or fresh tests and that it is accordingly necessary to amend the existing type-approval certificate or complete a new type-approval certificate, the competent authorities of that State shall inform the manufacturer thereof and shall, within one month of such new documents being completed, send them to the competent authorities of the other Member States. 4. Where a type-approval certificate is amended or replaced or production of the approved tractor type ceases, the competent authorities of the Member State which granted that type-approval shall, within one month, communicate to the competent authorities of the other Member States the serial numbers of the last tractor produced in conformity with the old certificate and, where applicable, the serial numbers of the first tractor produced in conformity with the new or amended certificate. Article 7 1. No Member State may refuse the registration or may prohibit the sale, entry into service or use of any new tractor on grounds relating to its construction or operation where that tractor is accompanied by a certificate of conformity. 2. Nevertheless, this certificate shall not prevent a Member State from taking such measures in respect of tractors which do not conform to the approved prototype. Failure to conform to the approved prototype shall be established where deviations from the particulars in the information document are found to exist and where these deviations have not been authorized under Article 6 (2) or (3) by the Member State which granted the type-approval. A tractor shall not be considered to deviate from the approved type where tolerances are permitted by special Directives and these tolerances are respected. Article 8 1. If the Member State which has granted EEC type-approval finds that a number of tractors accompanied by a certificate of conformity to a particular type do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, where necessary, extend to withdrawal of EEC type-approval. The said authorities shall take like measures if they are informed by the competent authorities of another Member State of such failure to conform. 2. The competent authorities of the Member States shall inform one another, within one month, of any withdrawal of EEC type-approval, and of the reasons for such a measure. 3. If the Member State which has granted EEC type-approval disputes the failure to conform notified to it, the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and shall, where necessary, hold appropriate consultations for the purpose of reaching a settlement. Article 9 1. If a Member State finds that tractors of a particular type may be a hazard to safety on the road or at work, even though they are accompanied by a properly issued certificate of conformity, then that State may, for a maximum period of six months, refuse to register new tractors of that type or prohibit their sale, entry into service or use in its territory. It shall forthwith inform the other Member States and the Commission thereof, stating the reasons for its decision. 2. The Commission shall within six weeks consult the Member States concerned. It shall deliver an opinion without delay and take appropriate steps. Where the Commission considers that an amendment as envisaged in Article 11 is necessary, the period of time laid down in paragraph 1 of this Article shall be extended until the procedure set out in Article 13 has been completed. CHAPTER III Transitional provisions Article 10 1. Once this Directive has entered into force and as the special Directives necessary for the granting of EEC type-approval become applicable: - in Member States where tractors or a category of tractor are subject to national type-approval, such national type-approval shall be based on the harmonized technical requirements instead of on the corresponding national requirements if the applicant so requests; - in Member States where tractors or a category of tractor are not subject to national type-approval, the sale, registration, entry into service or use of such tractors may not be refused or prohibited on the grounds that they comply with the harmonized technical requirements instead of the corresponding national requirements provided that the manufacturer or his authorized representative informs the competent authorities of those States that they do so comply; - on application by a manufacturer or his authorized representative and on submission of the information document referred to in Article 3, the Member State concerned shall complete the sections of the type-approval certificate referred to in Article 2 (b). A copy of this certificate shall be issued to the applicant. Other Member States shall accept this document as proof that the requisite checks have been carried out on the same type of tractor. 2. The provisions of paragraph 1 of this Article shall be repealed once all the requirements necessary for the granting of EEC type-approval are applicable. CHAPTER IV General and final provisions Article 11 Any changes which are necessary in order to adapt: - Annexes I, II and III of this Directive ; or - the provisions contained in the special Directives referred to in Annex II and specified in each of those Directives, to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13. Article 12 1. A Committee on the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Agricultural and Forestry Tractors Sector, hereinafter called "the Committee", is hereby set up ; it shall consist of representatives of the Member States with a representative of the Commission as Chairman. 2. The Committee shall adopt its own rules of procedure. Article 13 1. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Committee by the Chairman, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its Opinion on the draft within a time limit set by the Chairman having regard to the urgency of the matter. Opinions shall be adopted by a majority of 41 votes, the votes of Member States being weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged where they are in accordance with the Opinion of the Committee. (b) Where the measures envisaged are not in accordance with the Opinion of the Committee, or if no Opinion is adopted, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 14 Any decisions taken pursuant to the provisions adopted in implementation of this Directive and refusing or withdrawing type-approval, or refusing registration or prohibiting sale or use, shall state in detail the reasons on which they are based. A decision shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 15 1. Member States shall put into force provisions containing the provisions necessary in order to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 16 This Directive is addressed to the Member States. Done at Brussels, 4 March 1974. For the Council The President W. SCHEEL ANNEX I MODEL INFORMATION DOCUMENT (a) 0. GENERAL 0.1. Make (name of undertaking) 0.2. Type and commercial description (mention any variants) 0.3. Name and address of manufacturer 0.4. Name and address of manufacturer's authorized representative (if any) 0.5. Location of statutory plates and inscriptions and method of fixing: 0.5.1. On the tractor itself 0.5.2. On the engine 0.6. The serial numbers of tractors of this type commence at No ... 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE TRACTOR (attach 3/4 front and 3/4 rear photographs and a dimensioned sketch of the whole tractor) 1.1. Number of axles and wheels 1.1.1. Number of axles with double tyres (if applicable) 1.2. Powered wheels (number, position, connection to other axles) 1.3. Position and arrangement of the engine 2. WEIGHTS AND DIMENSIONS (b) (in mm and kg) 2.1. Wheelbase(s) (c) 2.2. Width of track of each axle (measured between the symmetry planes of single or double tyres normally fitted) (to be stated by the manufacturer) (d) 2.3. Maximum (or overall) tractor dimensions excluding optional accessories but including coupling unit 2.3.1. length (e) 2.3.2. width (f) 2.3.3. height (g) 2.3.4. forward overhang (h) 2.3.5. rear overhang (i) 2.3.6. ground clearance (j) 2.4. Unladen weight of tractor in running order, i.e. excluding optional accessories but including coolant, oils, fuel, tools and driver (k) 2.4.1. Distribution of this weight between the axles 2.5. Ballast weights (description) 2.5.1. Distribution of these weights between the axles 2.6. Maximum weight technically permissible as stated by the manufacturer 2.6.1. Maximum laden weight of the tractor according to the tyre specification 2.6.1.1. Distribution of this weight between the axles 2.6.2. Limits on the distribution of this weight between the axles (specify the minimum limits in percentages on the front axle ... and on the rear axle ...) 2.6.3. Maximum weight on each of the axles according to the tyre specification 2.6.4. Maximum towable weight 2.6.5. Maximum vertical load at the coupling point (hook or special threepoint linkage system) (l) 2.6.5.1. Position of point of application of this vertical load 2.6.5.1.1. Height above the ground 2.6.5.1.2. Distance between the vertical planes through the centre of the rear axle and the coupling point 3. ENGINE 3.1. Manufacturer 3.2. Name 3.3. Type (spark-ignition, compression ignition etc.), cycle 3.4. Number and arrangement of cylinders 3.5. Bore, stroke and capacity of cylinders 3.6. Maximum power output (specify the standard used e.g. ISO, BSI, CUNA, DIN, DGM, SAE) at ... rpm with the governor in operation 3.7. Maximum torque at ... rpm (same standard as for 3.6) 3.8. Normal fuel 3.9. Fuel tanks (capacity and position) 3.10. Reserve fuel tanks (capacity and position) 3.11. Fuel supply system (type) 3.12. Supercharger (if fitted) (type, control, supercharging pressure) 3.13. Speed governor (if fitted) (operating principles) 3.14. Electrical system (voltage, positive or negative earth) 3.15 Generator (type and nominal output) 3.16. Ignition (type of fittings, type of advance setting) 3.17. Interference suppressor (description) 3.18. Cooling system (air, water) 3.19. External sound level 3.20. Exhaust system (silencer) (sketch) 3.21. Measures taken against air pollution 3.22. Engine stopping device 4. TRANSMISSION (Sketch of the transmission plus drawing) (m) 4.1. Type (mechanical, hydraulic, electrical etc.) 4.2. Clutch (type) 4.3. Gearbox (type, direct engagement, method of control) 4.4. Transmission from engine to gearbox, rear axle(s), transfer or intermediate gears (if fitted) 4.5. Gear radio with or without transfer box(es) (n) >PIC FILE= "T0005493"> 4.6. Maximum tractor speed in top gear in kph (show factors used in calculation) (n) 4.7. Forward movement of powered wheels corresponding to one revolution 4.8. Speedometer, tachometer and hour meter (if fitted) 4.9. Differential lock (if fitted) 4.10. Power take-offs (revolutions per minute and ratio of this figure to that of the engine) (number and position): 4.10.1. - main power take-off 4.10.2. - others 4.11. Protection of power take-offs 4.12. Protection of engine parts, projecting parts and wheels 4.12.1. singleface protection 4.12.2. multiface protection 4.12.3. total enclosure protection 5. SUSPENSION 5.1. Tyres normally fitted (dimensions, characteristics, inflation pressure for road use and maximum permissible load) 5.2. Type of suspension (if fitted) for each axle or wheel 5.3. Other devices (if any) 6. STEERING (sketch) 6.1. Type of mechanism and transmission to wheels, method of assistance (if any) (method and diagram of operation, make and type if necessary), and steering effort on the steering wheel 6.2. Maximum turning angle of the wheels: 6.2.1. to the right ... (degrees) : number of steering wheel turns 6.2.2. to the left ... (degrees) : number of steering wheel turns 6.3. Minimum turning circle (without braking) (o): 6.3.1. to the right 6.3.2. to the left 7. BRAKES (overall sketch and operating sketch) (p) 7.1. Service braking device 7.2. Secondary braking device (if fitted) 7.3. Parking braking device 7.4. Additional braking devices (if fitted) (including retarder) 7.5. Calculation of the braking system : determination of the ratio between the total braking forces at the circumference of the wheels and the force applied to the braking control 7.6. Linkage for left and right braking controls 7.7. Sources of energy (if any) (characteristics, capacity of energy reservoirs, maximum and minimum pressure, pressure gauge and minimum pressure warning device on the dashboard, vacuum reservoirs and supply valve, supply compressors, compliance with provisions regarding pressure equipment) 7.8. Tractors designed to pull a trailer: 7.8.1. trailer brake actuating device 7.8.2. connections, couplings, safety devices 8. FIELD OF VISION, REAR-VIEW MIRRORS, PROTECTIVE DEVICES IN THE EVENT OF OVERTURNING, WEATHER PROTECTION, SEATS AND LOAD PLATFORMS, SOUND LEVEL AT THE DRIVER'S EAR 8.1. Field of vision 8.2. Rear-view mirrors 8.3. Protective devices in the event of overturning 8.3.1. Description (type, detachable or not, etc.) 8.3.2. Internal and external dimensions 8.3.3. Materials and method of construction 8.4. Cab, general provisions 8.4.1. Doors (number, dimensions, direction of opening, latches and hinges) 8.4.2. Windscreen and other windows (if any) (number and position, materials used) 8.4.3. Windscreen wiper 8.5. Other weather protection arrangements 8.6. Seats and foot rests 8.6.1. Driving seat (position and characteristics) 8.6.2. Passenger seats (number, dimensions, position and characteristics) 8.6.3. Foot rests 8.7. Load platform 8.7.1. Dimensions 8.7.2. Position 8.7.3. Technically permissible load 8.7.4. Distribution of load between the axles of the tractor 8.8. Sound level at the driver's ear 8.9. Means of access to the driving position 9. LIGHTING AND LIGHT SIGNALLING DEVICES (Sketches of the exterior of the tractor showing the position of the illuminating surfaces of all devices : colour of lights) 9.1. Compulsory devices 9.1.1. Passing lights 9.1.2. Front position lights 9.1.3. Rear position lights 9.1.4. Direction indicators 9.1.5. Red rear reflex reflectors 9.1.6. Rear registration plate lights 9.2. Optional devices 9.2.1. Driving lights 9.2.2. Fog lights 9.2.3. Stop lights 9.2.4. Work lights 9.2.5. Parking lights 10. OTHER FITTINGS 10.1. Audible warning devices 10.2. Coupling device for a maximum horizontal load of ... kg, and for a maximum vertical load (if any) of ... kg (q) 10.3. Hydraulic lifting gear, three-point linkage 10.4. Power connection for lighting and light signalling devices on trailer (if any) 10.5. Location and marking of controls 10.6. Location of registration plates 10.7. Front coupling device 10.8. Hazard warning device Notes For each item where drawings or photographs must be attached, the numbers of the corresponding attached documents should be given. (a)If a part has been type-approved, that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the diagrams or sketches attached to this from. (b)ISO Recommendation R. 612 - 1967 and R. 1176 - 1970. (c)ISO Recommendation R. 789 - 1968 (term No A.3). (d)ISO Recommendation R. 789 - 1968 (term No A.2). (e)ISO Recommendation R. 789 - 1968 (term No A.5). (f)ISO Recommendation R. 789 - 1968 (term No A.6). (g)ISO Recommendation R. 789 - 1968 (term No A.7). (h)ISO Recommendation R. 612 - 1967 (term No 21). (i)Recommendation R. 612 - 1967 (term No 22). (j)ISO Recommendation R. 612 - 1967 (term No 8). (k)The weight of the driver is assessed at 75 kg. (l)ISO Recommendation R. 1176 - 1970 (term No 4.14). (m)The specified particulars are to be given for any proposed variants. (n)A 5 % tolerance is permitted. (o)ISO Recommendation R. 789 - 1968 (term No A.14). (p)The following particulars are to be given for each braking device: - type and character of brakes (dimensional sketch) (drums or discs etc., wheels braked, transmission to the system, friction surfaces, their properties and effective areas, radius of drums, shoes or discs, weight of drums and adjustment devices); - transmission and control (attach diagram) (construction, adjustment, lever ratios, accessibility of control and its position, ratchet controls in the case of mechanical transmission, characteristics of the main parts of the transmission, control cylinders and pistons, brake cylinders). (q)Values in respect of the mechanical strength of the coupling device. ANNEX II EEC TYPE-APPROVAL CERTIFICATE A. General Type-approval certificates issued under the EEC type-approval procedure are to be completed as follows: 1. Fill in the relevant sections of the type-approval certificate, given under B of this Annex, on the basis of the particulars in the information document after verification of such particulars. 2. Enter the abbreviation(s) printed against each item of the model type-approval certificate after completing the relevant checks and tests: "CONF" : check that the relevant part or characteristic conforms to the particulars in the information document; "SD" : check that the part or characteristic in question conforms to the harmonized requirements adopted in implementation of the relevant special Directive; "R" : compile the test report to be attached to the type-approval certificate; "S" : check that a sketch and/or diagram has been attached. B. Model type-approval certificate for a tractor >PIC FILE= "T9000586"> >PIC FILE= "T9000587"> >PIC FILE= "T9000588"> >PIC FILE= "T0005494"> ANNEX III MODEL >PIC FILE= "T0005495">